105 F.3d 646
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jo Ann DIMOND, Petitioner--Appellant,v.STATE of South Carolina;  Charles M. Condon, AttorneyGeneral of the State of South Carolina,Respondents--Appellees.
No. 96-7394.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Jan. 6, 1997.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Patrick Michael Duffy, District Judge.  (CA-95-3678-2-23AJ)
Jo Ann Dimond, Appellant Pro Se.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
D.S.C.
APPEAL DISMISSED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM.,


1
Appellant seeks to appeal the district court's orders denying relief on her petition filed under 28 U.S.C. § 2254 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214, and denying her motion for reconsideration.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Additionally, we have determined that the district court did not abuse its discretion in denying Appellant's motion for reconsideration.  Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court.  Dimond v. South Carolina, No. CA-95-3678-2-23AJ (D.S.C. July 19, 1996;  Aug. 13, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED